DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 7, and 18 are objected to because of the following informalities:  
CLAIM 5:
In line 3, before “each” insert --to--.
CLAIM 7:
In line 1, replace “one of” with --a--.
In line 2, replace “pins” with --pin--.
CLAIM 18:
In line 1, replace “one of” with --a--.
In line 2, replace “pins” with --pin--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodnaruk et al (2019/0393655) in view of Hunter et al (2019/0393707).
In re Claim 1, Bodnaruk teaches a circuit to protect an overvoltage in a universal serial bus (USB) device (120, as seen in Figure 1), the circuit as seen in Figure 4C comprising: 
an overvoltage protection (OVP) switch (SW1) connected to a pin (CC1) of a USB receptacle (paragraph 29 teaches that the subsystem 120 connects to a USB Type C port and paragraph 21 teaches that said port can be a receptacle); 
and a switch controller (415 and 423) configured to detect an overvoltage of the pin and turn off the OVP switch in response to the overvoltage (paragraph 67) wherein the switch controller is configured to provide a first voltage (VPUMP) to the OVP switch in a normal mode so that the OVP switch turns on (paragraph 66).
Bodnaruk further teaches that the voltage source 405 provides voltage VPUMP from a charge pump (paragraph 36) which inherently receives an input second voltage, but does not specifically teach that a second voltage is provided to the OVP switch during a low power mode.
Hunter teaches a pass transistor 108 in Figure 1 as similarly taught by Bodnaruk with regard to the OVP switch SW1 that receives a voltage at its gate from a charge pump 114 (paragraph 24).  Hunter further teaches that a charge pump 114 provides a first voltage boosted from second voltage 102 when switch 116 is closed via controller 120 to provide a larger current through transistor 108 and that switch 116 is opened and voltage 102 is directly applied to the gate of 108 via a closed switch 118 when a low power mode is determined by controller 120 to reduce overall power consumption (paragraphs 22-26).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the switches 116 and 118 along with the control logic in controller 120 of Hunter with the pump logic 415 of Bodnaruk so that a low power mode can be implemented to reduce the overall power consumption during times of reduced load. 
In re Claim 2, Bodnaruk teaches that a third voltage (vgnd) is provided via N2 as seen in Figures 4C and 4B whenever an overvoltage is determined (i.e., in either normal or low power mode) (paragraphs 65 and 69).
 In re Claim 3, Bodnaruk as modified by Hunter teaches that the OVP switch is an NFET (as seen in Figure 1 of Hunter (108) and Figure 4C of Bodnaruk (SW1)) that the first voltage output from the charge pump 114 is higher than the second voltage 102 (paragraph 24 of Hunter) and that both are higher than the third voltage (vgnd) at ground.  
In re Claim 4, Bodnaruk teaches that the OVP switch can alternatively be implemented as a PFET (paragraph 23).  As discussed above, Bodnaruk as modified by Hunter teaches providing a second voltage during a low power mode and boosting the second voltage to a first voltage via a charge pump.  Tyrrell et al (2015/0070085) is cited as evidence to demonstrate that when a PFET is utilized as a pass transistor, a charge pump would boost a gate bias voltage to a lower more negative voltage (i.e., first voltage) below a ground voltage (i.e., second voltage) in order to increase its conductivity, wherein a higher positive supply voltage (i.e., third voltage) is utilized to bias the PFET into an off state (paragraphs 18-19).
In re Claim 7, Bodnaruk teaches that the pin is a channel configuration (paragraph 66).
In re Claims 8 and 9, Bodnaruk teaches that as a USB type C, various voltage levels can be accommodated or requested based on the specific application (paragraph 22), and that a voltage outside of a standard voltage is determined as an overvoltage (paragraph 67).  
In re Claim 10, Bodnaruk teaches that the switch controller is configured to determined that the overvoltage has occurred when a voltage of the pin deviates from 0V (vgnd) and a positive voltage (on CC1) supplied to the switch controller via D1-1, DX-1, Dp-1 (paragraph 68).
In re Claim 11, Bodnaruk as modified by Hunter teaches a charge pump (114 of Hunter).
In re Claim 12, Bodnaruk teaches that the charge pump is powered down in response to an overvoltage (paragraph 69).
In re Claim 13, Bodnaruk teaches a method for protecting an overvoltage in a universal serial bus (USB) device (120, as seen in Figure 1), the method comprising: monitoring a voltage on a pin (CC1) of a USB receptacle (paragraph 29 teaches that the subsystem 120 connects to a USB Type C port and paragraph 21 teaches that said port can be a receptacle) (paragraph 67); turning off an overvoltage protection (OVP) switch (SW1) connected to the pin of the USB receptacle when an overvoltage is detected, such that power between the pin and the USB device is interrupted (paragraphs 67-69); and turning on the OVP switch when the overvoltage is eliminated (when the overvoltage is not detected, the voltage from 405 continues to activate the switch 405).
Bodnaruk further teaches that the voltage source 405 provides voltage VPUMP from a charge pump (paragraph 36) which inherently receives an input second voltage, but does not specifically teach that a second voltage is provided to the OVP switch during a low power mode.
Hunter teaches a pass transistor 108 in Figure 1 as similarly taught by Bodnaruk with regard to the OVP switch SW1 that receives a voltage at its gate from a charge pump 114 (paragraph 24).  Hunter further teaches that a charge pump 114 provides a first voltage boosted from second voltage 102 when switch 116 is closed via controller 120 that determines to operate in a normal mode to provide a larger current through transistor 108 and that switch 116 is opened and voltage 102 is directly applied to the gate of 108 via a closed switch 118 when a low power mode is determined by controller 120 to reduce overall power consumption (paragraphs 22-26).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the switches 116 and 118 along with the control logic in controller 120 of Hunter with the pump logic 415 of Bodnaruk so that a low power mode can be implemented to reduce the overall power consumption during times of reduced load. 
Upon modification, in both modes of operation the gate of the OVP switch is effectively set to ground (vgnd) during an overvoltage to disable it.  As demonstrated by Hunter and discussed above, during the normal mode of operation with no overvoltage, the charge pump provides a greater voltage to the gate of the OVP switch than the voltage provided to the gate in the low power mode.  Therefore, the normal mode has a greater voltage difference between non-overvoltage and overvoltage states.
In re Claim 14, Bodnaruk teaches that the USB device is a USB Type-C device (paragraph 21).
In re Claim 15, Hunter teaches that a charge pump 114 provides a first voltage boosted from second voltage 102 when switch 116 is closed via controller 120 that determines to operate in a normal mode to provide a larger current through transistor 108 and that switch 116 is opened and voltage 102 is directly applied to the gate of 108 via a closed switch 118 when a low power mode is determined by controller 120 (paragraphs 22-26).
In re Claim 16, Bodnaruk teaches that the charge pump is powered down in response to an overvoltage (paragraph 69).
In re Claim 17, Bodnaruk teaches that as a USB type C, various voltage levels can be accommodated or requested based on the specific application (paragraph 22), and that a voltage outside of a standard voltage is determined as an overvoltage (paragraph 67).  
In re Claim 18, Bodnaruk teaches that the pin is a channel configuration (paragraph 66).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.
In re Claim 5, Bodnaruk as modified by Hunter fails to teach that the OVP switch comprises a first and second transistor connected in parallel, wherein the first switch receives the third voltage in the low power mode to turn it off.
In re Claim 19, Bodnaruk as modified by Hunter fails to teach a first and second OVP switch in parallel; a first switch connected to the first OVP switch, and to be selectively connected to a ground voltage or a charge pump, the first switch to turn off the first OVP switch when an overvoltage is detected when the USB device is operating in a normal mode, such that power between a pin and the USB device is interrupted; and a second switch connected to the second OVP switch, and to be selectively connected to the ground voltage or a positive supply voltage, the second switch to turn off the second OVP switch when the overvoltage is detected and the USB device is operating in a low-power mode, such that power between the pin and the USB device is interrupted, wherein the first OVP switch has a first on-resistance and the second OVP switch has a second on-resistance, higher than the first on-resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836